                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

LEIGH DRORI, Individually and on Behalf              Case No.
of All Others Similarly Situated,

                               Plaintiff,            CLASS ACTION COMPLAINT

                      v.
                                                     JURY TRIAL DEMANDED
PELOTON INTERACTIVE, INC., JOHN
FOLEY, and JILL WOODWORTH,

                                Defendants.


       Plaintiff Leigh Drori (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of Defendants’

public documents, announcements made by Defendants, United States (“U.S.”) Securities and

Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Peloton Interactive, Inc. (“Peloton” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that substantial

additional evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all persons and entities who

purchased or otherwise acquired the publicly traded securities of Peloton between September 11,

2020 and May 5, 2021, inclusive (the “Class Period”). Plaintiff seeks to recover compensable



                                                 1
damages caused by Defendants’ violations of the federal securities laws under the Securities

Exchange Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

        2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

        3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1331 and Section 27 of the Exchange Act.

        4.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to Peloton’s most recent annual

report on Form 10-K, as of August 31, 2020, there were 239,427,396 shares of the Company’s

Class A common stock outstanding. Peloton’s Class A common stock trades on the Nasdaq Stock

Market (“NASDAQ”). Accordingly, there are presumably hundreds, if not thousands, of investors

in Peloton’s Class A common stock located within the U.S., some of whom undoubtedly reside in

this Judicial District.

        5.      In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the U.S. mail, interstate telephone communications, and the facilities

of the national securities exchange.




                                                 2
                                            PARTIES

       6.      Plaintiff, as set forth in the attached Certification, acquired Peloton securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       7.      Defendant Peloton provides interactive fitness products such as the Peloton Bike

and the Peloton Tread+ and Tread, which include touchscreens that stream live and on-demand

classes. Peloton also provides connected fitness subscriptions and access to live and on-demand

classes. Peloton is a Delaware corporation with principal executive offices located at 125 West

25th Street, 11th Floor, New York, New York 10001. Peloton’s Class A common stock is traded

on the NASDAQ under the ticker symbol “PTON.”

       8.      Defendant John Foley (“Foley”) has been the Chief Executive Officer of Peloton

throughout the Class Period.

       9.      Defendant Jill Woodworth (“Woodworth”) has been the Chief Financial Officer of

Peloton throughout the Class Period.

       10.     Defendants Foley and Woodworth are sometimes referred to herein as the

“Individual Defendants.”

       11.     Each of the Individual Defendants: (i) directly participated in the management of

the Company; (ii) was directly involved in the day-to-day operations of the Company at the highest

levels; (iii) was privy to confidential proprietary information concerning the Company and its

business and operations; (iv) was directly or indirectly involved in drafting, producing, reviewing

and/or disseminating the false and misleading statements and information alleged herein; (v) was

directly or indirectly involved in the oversight or implementation of the Company’s internal

controls; (vi) was aware of or recklessly disregarded the fact that the false and misleading




                                                 3
statements were being issued concerning the Company; and/or (vii) approved or ratified these

statements in violation of the federal securities laws.

       12.     The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       14.     The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                            Background

       15.     Peloton launched the Tread+ treadmill in 2018. At that time, it was called the

Tread. The Company renamed its signature treadmill in September 2020 to “Tread +.”

       16.     Peloton launched a new product called the “Tread” in September 2020.

        Materially False and Misleading Statements Issued During the Class Period

       17.     The Class Period begins on September 11, 2020, when Peloton filed its annual

report on Form 10-K with the SEC for the year ended June 30, 2020 (“2020 10-K”). The 2020 10-

K was signed by the Individual Defendants. Attached to the 2020 10-K were certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), signed by the Individual Defendants,

attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal control over financial reporting, and the disclosure of all fraud. The 2020 10-

K discussed the design of Peloton’s products, stating, in relevant part:




                                                  4
       Our products and services may be affected from time to time by design and
       manufacturing defects that could adversely affect our business and result in
       harm to our reputation.

       We offer complex hardware and software products and services that can be affected
       by design and manufacturing defects. Sophisticated operating system software and
       applications, such as those offered by us, often have issues that can unexpectedly
       interfere with the intended operation of hardware or software products. Defects may
       also exist in components and products that we source from third parties. Any such
       defects could make our products and services unsafe, create a risk of environmental
       or property damage and personal injury, and subject us to the hazards and
       uncertainties of product liability claims and related litigation. In addition, from time
       to time we may experience outages, service slowdowns, or errors that affect our
       fitness and wellness programming. As a result, our services may not perform as
       anticipated and may not meet customer expectations. There can be no assurance
       that we will be able to detect and fix all issues and defects in the hardware, software,
       and services we offer. Failure to do so could result in widespread technical and
       performance issues affecting our products and services and could lead to claims
       against us. We maintain general liability insurance; however, design and
       manufacturing defects, and claims related thereto, may subject us to judgments or
       settlements that result in damages materially in excess of the limits of our insurance
       coverage. In addition, we may be exposed to recalls, product replacements or
       modifications, write-offs of inventory, property and equipment, or intangible
       assets, and significant warranty and other expenses such as litigation costs and
       regulatory fines. If we cannot successfully defend any large claim, maintain our
       general liability insurance on acceptable terms, or maintain adequate coverage
       against potential claims, our financial results could be adversely impacted. Further,
       quality problems could adversely affect the experience for users of our products
       and services, and result in harm to our reputation, loss of competitive advantage,
       poor market acceptance, reduced demand for our products and services, delay in
       new product and service introductions, and lost revenue.

       18.       The 2020 10-K discussed regulatory disputes and other proceedings, stating, in

relevant part:

       From time to time, we may be subject to legal proceedings, regulatory disputes,
       and governmental inquiries that could cause us to incur significant expenses,
       divert our management’s attention, and materially harm our business, financial
       condition, and operating results.

       From time to time, we may be subject to claims, lawsuits, government
       investigations, and other proceedings involving products liability, competition and
       antitrust, intellectual property, privacy, consumer protection, securities, tax, labor
       and employment, commercial disputes, and other matters that could adversely
       affect our business operations and financial condition. As we have grown, we have



                                                  5
       seen a rise in the number and significance of these disputes and inquiries. Litigation
       and regulatory proceedings, and particularly the intellectual property infringement
       matters that we are currently facing or could face, may be protracted and expensive,
       and the results are difficult to predict. Certain of these matters include speculative
       claims for substantial or indeterminate amounts of damages and include claims for
       injunctive relief. Additionally, our litigation costs could be significant. Adverse
       outcomes with respect to litigation or any of these legal proceedings may result in
       significant settlement costs or judgments, penalties and fines, or require us to
       modify our products or services, make content unavailable, or require us to stop
       offering certain features, all of which could negatively affect our membership and
       revenue growth . . . .

       The results of litigation, investigations, claims, and regulatory proceedings cannot
       be predicted with certainty, and determining reserves for pending litigation and
       other legal and regulatory matters requires significant judgment. There can be no
       assurance that our expectations will prove correct, and even if these matters are
       resolved in our favor or without significant cash settlements, these matters, and the
       time and resources necessary to litigate or resolve them, could harm our business,
       financial condition, and operating results.

       19.     On October 15, 2020, Business Insider published the article “Peloton issued a recall

affecting nearly 30,000 bikes after reports of pedal breakages and customer injuries” which

reported that Peloton recalled clip-in pedals for certain of the Company’s bikes after Peloton

received 120 reports of breakage and sixteen reports of injury. The article quoted a Peloton

spokesperson discussing the safety of Peloton’s products, stating, in relevant part:

       The company announced Thursday that the recall applies to PR70P pedals, fitted
       on bikes sold between July 2013 and May 2016. The recall affects 27,000 bikes.

       Peloton said it received 120 reports of pedal breakage and 16 reports of injury. Of
       the injuries, five required medical care, “such as stitches to the lower leg,” the
       company said in a blog post.

       “There is no greater priority than the safety and well-being of Peloton Members,”
       Peloton spokeswoman Amelise Lane said in an email to Business Insider. The
       company has asked customers to stop using bikes with these pedals and get a
       replacement from the company.

       Peloton customers previously said they have waited months to get replacement
       pedals after the accessories break off mid-ride, Business Insider’s Madeline Stone
       reported. The company has limited some in-home service due to the COVID-19
       pandemic, and customers also reported struggling to fix their own bikes.



                                                 6
(Emphasis added).

       20.     On October 16, 2020, The New York Times published the article “Peloton Recalls

Pedals on Thousands of Bikes After Reports of Injury” which included a statement from the

Company regarding the safety of its products, stating, inter alia:

       Amelise Lane, a spokeswoman for Peloton, said the company was focused on the
       safety and well-being of customers. “We take pride in providing the best
       equipment, proprietary networked software, and world-class streaming digital
       fitness and wellness content that our members love,” she said in a statement. She
       added that the recall affected only customers using their out-of-warranty original
       pedals on the affected bikes sold. The recall was earlier reported by Business
       Insider.

(Emphasis added).

       21.     On November 6, 2020, Peloton filed its quarterly report on Form 10-Q with the

SEC for the quarter ended September 30, 2020 (the “1Q21 10-Q”). The 1Q21 10-Q was signed

by the Individual Defendants. Attached to the 1Q21 10-Q were SOX certifications, signed by the

Individual Defendants, attesting to the accuracy of financial reporting, the disclosure of any

material changes to the Company’s internal control over financial reporting, and the disclosure of

all fraud. The 1Q21 10-Q contained the same statements referenced in ¶¶ 17-18, supra, discussing

the design of Peloton’s products and the Company’s regulatory disputes and other proceedings.

       22.     On February 5, 2021, Peloton filed its quarterly report on Form 10-Q with the SEC

for the quarter ended December 31, 2020 (the “2Q21 10-Q”). The 2Q21 10-Q was signed by the

Individual Defendants. Attached to the 2Q21 10-Q were SOX certifications, signed by the

Individual Defendants, attesting to the accuracy of financial reporting, the disclosure of any

material changes to the Company’s internal control over financial reporting, and the disclosure of

all fraud. The 2Q21 10-Q contained the same statements referenced in ¶¶ 17-18, supra, discussing

the design of Peloton’s products and the Company’s regulatory disputes and other proceedings.




                                                 7
       23.      On March 18, 2021, Defendant Foley wrote a letter that was emailed to Tread+

owners and published on Peloton’s website, revealing a tragic situation involving the death of a

child from the Tread+, while reassuring investors and users that the Company’ products were safe.

Defendant Foley’s letter stated, inter alia:

       We design and build all of our products with safety in mind. But in order to help
       ensure that you and your family members stay safe with Peloton products in your
       home, we need your help. This is especially true during what I hope is the final
       stretch of the pandemic where everyone is still at home. To prevent accidents,
       please take care to review and follow all the safety warnings and instructions that
       we provide, and always:

            Keep children and pets away from Peloton exercise equipment at all times.
             Before you begin a workout, double check to make sure that the space around
             your Peloton exercise equipment is clear.
            When you finish a workout on your Tread+, remove the safety key and store it
             out of reach of children and anyone else who should not be able to start the
             Tread+.

       We are always looking for new ways to ensure that you have the best experience
       with our products, and we are currently assessing ways to reinforce our warnings
       about these critical safety precautions to hopefully prevent future accidents.

(Emphases added).

       24.      The statements referenced in ¶¶ 17-23 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) in addition to the tragic death of a child,

Peloton’s Tread+ had caused a serious safety threat to children and pets as there were multiple

incidents of injury to both; (ii) safety was not a priority to Peloton as Defendants were aware of

serious injuries and death resulting from the Tread+ yet did not recall or suggest a halt of the use

of the Tread+; (iii) as a result of the safety concerns, the U.S. Consumer Product Safety




                                                 8
Commission (“CPSC”) declared the Tread+ posed a serious risk to public health and safety

resulting in its urgent recommendation for consumers with small children to cease using the

Tread+; (iv) the CPSC also found a safety threat to Tread+ users if they lost their balance; (v)

Tread featured similar safety concerns; (vi) merely reinforcing safety warnings would be

insufficient; (vii) the CPSC and Peloton would issue a recall of the Tread+ and Tread; and (viii)

as a result of the foregoing, Defendants’ statements about Peloton’s business, operations, and

prospects were materially false and misleading and/or lacked a reasonable basis at all relevant

times.

                                  The Truth Begins to Emerge

         25.    On April 17, 2021, a day the market was closed, the CPSC issued a press release

entitled “CPSC Warns Consumers: Stop Using the Peloton Tread+” alerting the public to dangers,

including death, associated with the Peloton Tread+, stating, in relevant part:

         Urgent Warning Comes After Agency Finds One Death and Dozens of Incidents of
         Children Being Sucked Beneath the Tread+ (Formerly Known as the Tread)

         WASHINGTON, D.C. – The U.S. Consumer Product Safety Commission (CPSC)
         is warning consumers about the danger of popular Peloton Tread+ exercise machine
         after multiple incidents of small children and a pet being injured beneath the
         machines. The Commission has found that the public health and safety requires
         this notice to warn the public quickly of the hazard.

         The urgent warning comes less than a month after Peloton itself released news of a
         child’s death by a Peloton Tread+ and CPSC’s announcement of an investigation
         into that incident.

         The agency is continuing to investigate all known incidents of injury or death
         related to the Peloton Tread+.

         To date, CPSC is aware of 39 incidents including one death. CPSC staff believes
         the Peloton Tread+ poses serious risks to children for abrasions, fractures, and
         death. In light of multiple reports of children becoming entrapped, pinned, and
         pulled under the rear roller of the product, CPSC urges consumers with children
         at home to stop using the product immediately. This video demonstrates the hazard
         to children posed by the Tread+. [Warning, video content may be disturbing to some



                                                 9
       viewers.] It is believed that at least one incident occurred while a parent was
       running on the treadmill, suggesting that the hazard cannot be avoided simply by
       locking the device when not in use. Reports of a pet and objects being sucked
       beneath the Tread+ also suggest possible harm to the user if the user loses
       balance as a result.

       What should consumers do now?

            Stop using the Peloton Tread+ if there are small children or pets at home.
             Incidents suggest that children may be seriously injured while the Tread+ is
             being used by an adult, not just when a child has unsupervised access to the
             machine.
            If consumers must continue to use the product, CPSC urges consumers to use
             the product only in a locked room, to prevent access to children and pets while
             the treadmill is in use. Keep all objects, including exercise balls and other
             equipment, away from the treadmill.
            When not in use, unplug the Tread+ and store the safety key away from the
             device and out of reach of children.
            Report any Peloton Tread+ incidents to CPSC at www.SaferProducts.gov or to
             CPSC’s Hotline at 800-638-2772.

(Emphases added).

       26.      That same day, Peloton issued a press release entitled “PELOTON REFUTES

CONSUMER          PRODUCT          SAFETY    COMMISSION         CLAIMS:      CPSC     PUBLISHES

MISLEADING, INACCURATE BULLETIN ON TREAD+ PRODUCT SAFETY” which stated

the following, in relevant part:

       The company is troubled by the Consumer Product Safety Commission’s (CPSC)
       unilateral press release about the Peloton Tread+ because it is inaccurate and
       misleading. There is no reason to stop using the Tread+, as long as all warnings
       and safety instructions are followed.

                                                ***

       While Peloton knows that the Tread+ is safe for the home when used in
       accordance with warnings and safety instructions, the company is committed to
       taking whatever steps are necessary and appropriate to further inform Members of
       potential risks and remind them of measures they need to take to safeguard
       themselves and others in their households. Peloton will also continue to work to
       develop industry-leading safety features for connected home exercise equipment.




                                                 10
       Peloton invited CPSC to make a joint announcement about the danger of not
       following the warnings and safety instructions provided with the Tread+, and Foley
       asked to meet directly with CPSC. CPSC has unfairly characterized Peloton’s
       efforts to collaborate and to correct inaccuracies in CPSC’s press release as an
       attempt to delay. This could not be farther from the truth. The company already
       urged Members to follow all warnings and safety instructions. Peloton is
       disappointed that, despite its offers of collaboration, and despite the fact that the
       Tread+ complies with all applicable safety standards, CPSC was unwilling to
       engage in any meaningful discussions with Peloton before issuing its inaccurate
       and misleading press release.

(Emphases added).

       27.     On April 18, 2021, in response to the CPSC press release, Defendant Foley wrote

a letter that was published on Peloton’s website, which stated, inter alia:

       I want to let you know what’s happened in the past month. After we learned about
       the child’s death, we immediately reported to the U.S. Consumer Product Safety
       Commission (CPSC). Since then we have fully cooperated with CPSC and
       responded to all of their requests, with one exception: we resisted their demands
       for personally identifiable information of certain Members because those
       Members had specifically requested that we not provide that information to
       CPSC. At no time was Peloton trying to impede CPSC’s investigation. We were
       simply standing behind our Members’ right to maintain their privacy, and we
       remain committed to providing this type of information only with a Member’s
       consent or pursuant to a subpoena. Government agencies shouldn’t have unfettered
       access to consumers’ private information, and I am proud that we took a stand to
       protect these Members’ privacy.

                                               ***

       You may also have read news reports suggesting that CPSC believes that we
       should stop selling or recall the Tread+. I want to assure you that we have no
       intention of doing so. The Tread+ is safe when our warnings and safety
       instructions are followed, and we know that, every day, thousands of Members
       enjoy working out safely on their Tread+.

                                               ***

       Finally, I’m proud to share that our Tread+ product team is working on a new
       software-enabled, backup access code that will provide an additional layer of
       protection against unwanted use of the Tread+. We are working hard to roll this
       out soon! We will continue to look for new ways to maintain our goal of leading
       the industry in safety and Member experience.




                                                 11
(Emphases added).

       28.     Following these disclosures, Peloton’s stock price fell $16.28 per share, or 14%,

over the next three trading days to close at $99.93 per share on April 21, 2021, damaging investors.

       29.     The statements referenced in ¶¶ 26-27 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) in addition to the tragic death of a child,

Peloton’s Tread+ had caused a serious safety threat to children and pets as there were multiple

incidents of injury to both; (ii) safety was not a priority to Peloton as Defendants were aware of

serious injuries and death resulting from the Tread+ yet did not recall or suggest a halt of the use

of the Tread+; (iii) as a result of the safety concerns, the CPSC declared the Tread+ posed a serious

risk to public health and safety resulting in its urgent recommendation for consumers with small

children to cease using the Tread+; (iv) the CPSC also found a safety threat to Tread+ users if they

lost their balance; (v) Tread featured similar safety concerns; (vi) the CPSC and Peloton would

issue a recall of the Tread+ and Tread; (vii) issues with the Tread+ and Tread were not patchable

via software updates; (viii) Defendants were not fully cooperating with the CPSC; (ix) as opposed

to Defendants’ statements, CPSC statements were not misleading or inaccurate; and (x) as a result

of the foregoing, Defendants’ statements about Peloton’s business, operations, and prospects were

materially false and misleading and/or lacked a reasonable basis at all relevant times.




                                                 12
                                       The Truth Emerges

       30.     On May 5, 2021, during market hours, the CPSC issued a statement entitled

“Statement of Acting Chairman Robert Adler on the Recall of the Peloton Tread + and Tread”

which stated, in relevant part, the following:

       I am pleased by today’s announcement that the U.S. Consumer Product Safety
       Commission and Peloton have come to an agreement to protect users of the Peloton
       Tread+ and Tread products. The agreement, which the Commission voted this
       morning to accept, requires Peloton to immediately stop selling and distributing
       both the Tread+ and Tread products in the United States and refund the full
       purchase price to consumers who wish to return their treadmills.

       The agreement between CPSC and Peloton is the result of weeks of intense
       negotiation and effort. I would like to thank the CPSC technical staff who have
       worked tirelessly to protect consumers and to warn the public. Even today, CPSC
       engineers are in our lab testing these treadmills to refine our understanding of their
       hazards. I would also like to thank Peloton and their CEO, John Foley, for taking
       these important steps to protect their customers. I am confident that Peloton will be
       making additional improvements in the coming weeks and months to ensure the
       safety of their users.

       The road to a recall is never smooth, to use a running metaphor. But CPSC faces a
       nearly insurmountable hurdle each and every time the agency wants to warn the
       public about a hazardous product. Under the gag order of Section 6(b) of our
       statute, the agency must negotiate with companies—often for weeks—before
       issuing any kind of safety warning. No other federal health and safety agency faces
       this restriction, and it is plain to see how bad it is for consumers that we are so
       limited in how we can protect them.

                                                 ***

       Today is a day when we have taken steps to prevent further harm from these two
       products. As an exercise enthusiast, I know how important treadmills can be to the
       people who use them. But, I also know that those who use exercise equipment
       want to be sure that the only pain they might feel at the end of a workout is a sore
       muscle from their exertion, not a serious injury from a defective product.

(Emphases added).




                                                 13
       31.     That same day, Peloton posted an article entitled “CPSC and Peloton Announce:

Recall of Tread+ Treadmills After One Child Death and 70 Incidents; Recall of Tread Treadmills

Due to Risk of Injury” to its website. The article stated, in relevant part, the following:

       Today, the U.S. Consumer Product Safety Commission (CPSC) and Peloton are
       announcing two separate voluntary recalls of Peloton’s Tread+ and Tread
       treadmills.

       Consumers who have purchased either treadmill should immediately stop using
       it and contact Peloton for a full refund or other qualified remedy as described in
       the press releases below.

       Peloton has also stopped sale and distribution of the Tread+ and continues to
       work on additional hardware modifications. CPSC previously warned consumers
       about the Tread+ in April.

       In the United States, the Tread was only sold as part of a limited invitation-only
       release from about November, 2020 to about March, 2021 and the company is
       currently working on a repair to be offered to Tread owners in the coming weeks.

       [Links omitted.]

       Statement of Robert S. Adler, Acting Chairman of the CPSC

       I am pleased that the U.S. Consumer Product Safety Commission and Peloton have
       come to an agreement to protect users of the Peloton Tread+ and Tread products.
       The agreement, which the Commission voted this morning to accept, requires
       Peloton to immediately stop selling and distributing both the Tread+ and Tread
       products in the United States and refund the full purchase price to consumers
       who wish to return their treadmills. The agreement between CPSC and Peloton is
       the result of weeks of intense negotiation and effort, culminating in a cooperative
       agreement that I believe serves the best interests of Peloton and of consumers. I
       would like to thank the CPSC technical staff who have worked tirelessly to protect
       consumers and to warn the public. Today we have taken steps to prevent further
       harm from these two products.

       [Link omitted.]

       Statement of Peloton’s CEO John Foley

       The decision to recall both products was the right thing to do for Peloton’s Members
       and their families. I want to be clear, Peloton made a mistake in our initial
       response to the Consumer Product Safety Commission’s request that we recall
       the Tread+. We should have engaged more productively with them from the



                                                 14
       outset. For that, I apologize. Today’s announcement reflects our recognition that,
       by working closely with the CPSC, we can increase safety awareness for our
       Members. We believe strongly in the future of at-home connected fitness and are
       committed to work with the CPSC to set new industry safety standards for
       treadmills. We have a desire and a responsibility to be an industry leader in product
       safety.”

(Emphases added).

       32.     Also on May 5, 2021, both recalls were posted on the CPSC website: “Peloton

Recalls Tread+ Treadmills After One Child Died and More than 70 Incidents Reported”1 and

“Peloton Recalls Tread Treadmills Due to Risk of Injury[.]”2

       33.     Following these disclosures, Peloton’s stock price fell $14.08 per share, or 14.56%,

to close at $82.62 per share on May 5, 2021, further damaging investors.

       34.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities, other than

Defendants, who purchased or otherwise acquired the publicly traded securities of Peloton during

the Class Period and were damaged thereby (the “Class”).           Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in

which Defendants have or had a controlling interest.



1
     https://web.archive.org/web/20210505195443/https://cpsc.gov/Recalls/2021/peloton-recalls-
tread-plus-treadmills-after-one-child-died-and-more-than-70-incidents.
2
     https://web.archive.org/web/20210505195537/https://cpsc.gov/Recalls/2021/peloton-recalls-
tread-treadmills-due-to-risk-of-injury.

                                                15
        36.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        37.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        38.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        39.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        (a)     whether Defendants’ acts as alleged violated the federal securities laws;

        (b)     whether Defendants’ statements to the investing public during the Class Period

                misrepresented material facts about the financial condition, business, operations,

                and management of the Company;




                                                  16
       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       40.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       41.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;




                                                 17
        (d)     the Company’s securities were liquid and traded with moderate to heavy volume

                during the Class Period;

        (e)     the Company traded on the NASDAQ, and was covered by multiple analysts;

        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

                investor to misjudge the value of the Company’s securities;

        (g)     Plaintiff and members of the Class purchased and/or sold the Company’s securities

                between the time Defendants failed to disclose or misrepresented material facts and

                the time the true facts were disclosed, without knowledge of the omitted or

                misrepresented facts; and

        (h)     Unexpected material news about the Company was rapidly reflected in and

                incorporated into the Company’s stock price during the Class Period.

        42.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        43.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                             COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        44.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        45.     This Count is asserted against all Defendants and is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.



                                                 18
          46.   During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

          47.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder in that they: employed devices, schemes and artifices to defraud; made

untrue statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and/or

engaged in acts, practices, and a course of business that operated as a fraud or deceit upon Plaintiff

and others similarly situated in connection with their purchases of the Company’s securities during

the Class Period.

          48.   Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of the Company were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of the Company, their

control over, and/or receipt and/or modification of the Company’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning the Company, participated in the fraudulent scheme alleged

herein.




                                                 19
       49.     The Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiff and the Class.

       50.     As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of Defendants’ statements,

Plaintiff and the other members of the Class relied on the statements described above and/or the

integrity of the market price of the Company’s securities during the Class Period in purchasing the

Company’s securities at prices that were artificially inflated as a result of Defendants’ false and

misleading statements.

       51.     Had Plaintiff and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they would

not have purchased the Company’s securities at the artificially inflated prices that they did, or at

all.

       52.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

       53.     By reason of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other

members of the Class for substantial damages which they suffered in connection with their

purchases of the Company’s securities during the Class Period.




                                                 20
                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       54.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       55.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

       56.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       57.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases, and

public filings which the Company disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause the Company to engage in the wrongful acts complained of herein. The Individual

Defendants, therefore, were “controlling persons” of the Company within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged

which artificially inflated the market price of the Company’s securities.

       58.     Each of the Individual Defendants, therefore, acted as a controlling person of the

Company. By reason of their senior management positions and/or being directors of the Company,

each of the Individual Defendants had the power to direct the actions of, and exercised the same




                                                21
to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of the Company and

possessed the power to control the specific activities which comprise the primary violations about

which Plaintiff and the other members of the Class complain.

       59.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees, and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: May 24, 2021

                                                        Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        James M. LoPiano
                                                        600 Third Avenue
                                                        New York, New York 10016



                                                   22
     Telephone: (212) 661-1100
     Facsimile: (212) 661-8665
     jalieberman@pomlaw.com
     ahood@pomlaw.com
     jlopiano@pomlaw.com

     Attorneys for Plaintiff




23
                                CERTIFICATION PURSUANT
                              TO FEDERAL SECURITIES LAWS


       1.      I, _____Leigh Drori_________________, make this declaration pursuant to

Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the

Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation

Reform Act of 1995.

       2.      I have reviewed a Complaint against Peloton Interactive, Inc. (“Peloton” or the

“Company”) and authorize the filing of a comparable complaint on my behalf.

       3.      I did not purchase or acquire Peloton securities at the direction of plaintiffs’ counsel

or in order to participate in any private action arising under the Securities Act or Exchange Act.

       4.      I am willing to serve as a representative party on behalf of a Class of investors who

purchased or otherwise acquired Peloton securities during the class period, including providing

testimony at deposition and trial, if necessary. I understand that the Court has the authority to

select the most adequate lead plaintiff in this action.

       5.      The attached sheet lists all of my transactions in Peloton securities during the Class

Period as specified in the Complaint.

       6.      During the three-year period preceding the date on which this Certification is

signed, I have not served or sought to serve as a representative party on behalf of a class under the

federal securities laws.

       7.      I agree not to accept any payment for serving as a representative party on behalf of

the class as set forth in the Complaint, beyond my pro rata share of any recovery, except such

reasonable costs and expenses directly relating to the representation of the class as ordered or

approved by the Court.
      8.    I declare under penalty of perjury that the foregoing is true and correct.



Executed _____May 12 2021___________
             (Date)



                                           _______________________________________
                                                 (Signature)


                                           ________LEIGH DRORI__________
                                                 (Type or Print Name)
              SUMMARY OF PURCHASES AND SALES



  DATE        PURCHASE OR    NUMBER OF     PRICE PER SHARE
                 SALE         SHARES
Feb 16 2021    PURCHASE         100            $151.63
